Title: List of Candidates for Office, [ca. 1 April–29 September 1789]
From: Madison, James
To: 


[ca. 1 April–29 September 1789]


Candidates
Objects
Recommendations


Major J. Gibbon
some place in the Customs
By Col: Ths. M. Randolph


Sharp Delaney
Collection at Philada.
By Mr. Peters. He is now Collector


Jno. Hopkins
Whatever place may be in lieu of the loan office in Virginia
He is now loan Officer


Hudson Muse
Collection on Rappahannock
Now Collector


General Stephens
Collection at Norfolk or some other place in the Customs
Of known character


Abraham Archer
Collection at York Town
Now in Office & recommended by D. Jameson Esqr.


Capt: Saml. Eddins
place of Searcher at do.
now in office, recomd. by David Jameson Esqr. & Mr. Archer.


Jacob Wray
Collection at Hampton
Now in Office


Willm. A. Bayley
place of Searcher at do.
By Miles King Esqr.


Gustavus B. Wallace
place in Customs on Rappahannock
Of known character


Xn Febiger
place in Customs at Philada.
of known character


Majr. Lindsay
collection at Norfolk
now in office, of known character


J B Nichols
collection at Norfolk
By Jno. Swanwick



[…]
place in Customs in Va.
of known character


Col: Hanson
place in Customs
By T. Coxe Esqr. of known character


J. Broom
Collection at Wilmington
known character


Moscoe Livingston
place in Customs at Norfolk
By Col: Henry Lee


Thomas Pollard
some place in revenue (particularly on Potowmac)
The Honble Edmd. Pendleton


David Meade Randolph
place in Customs on James River
His own letter only







Joshua Barney
place in line of his profession
By Docr. McHenry


Capt: Richd. Taylor
do. do.
Commander of an armed Vessel during the war in Virga—late of one of the armed vessels for enforcing the trade laws—known to be a brave & worthy man.






Mr. Elliot
Geographer of U. States
By President Madison







Elias Langham Richd. Morris (of Louisa)
Military storeship do.
See his letters a man of capacity & worth







Js. Maury (now in Liverpool)
Consulship in London or Dublin
a man of do. & do.







Thomas Thomson
do. in Portugal
By Mr. Ths. Pleasants.


